Citation Nr: 1119506	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2010, and a transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In April 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a new VA examination.  The Veteran was provided an examination; however, for reasons discussed below, the examination was inadequate.  Accordingly, the RO has not substantially complied with the Board's remand request and the case must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for vertigo, which he has claimed is secondary to his service connection hearing loss and tinnitus.  

The Veteran's VA physician, Dr. R.J., has opined that the Veteran's vertigo appears to be related to his hearing loss and tinnitus and that it was caused by in service noise exposure.  Unfortunately, Dr. R.J. has not offered any rationale for his conclusions, and a medical opinion that contains only data and conclusions is accorded little, if any, weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran was afforded a VA examination in August 2009.  The examiner diagnosed the Veteran with vestibulopathy and stated that it is medically impossible to relate the Veteran's vertigo with his in-service noise exposure.  The examiner explained that there was no event during service that would indicate a relationship between the Veteran's dizziness and trauma and noted that the Veteran's vertigo did not manifest until approximately eight years after service.  However, it does not appear that examiner considered whether even if the Veteran's noise exposure in service did not directly cause the Veteran's vestibulopathy, his vertigo could be aggravated by his hearing loss and tinnitus.  

Given the VA examiner's failure to consider aggravation and the unsubstantiated opinion of the Veteran's treating physician finding a relationship between the Veteran's vertigo and his service connected tinnitus and hearing loss, the Board remanded the matter to obtain a new VA medical opinion.  

The Veteran was afforded a new VA examination in August 2010.  The examiner opined that the Veteran's vertigo due to BPPV has resolved and that his dizziness is likely due to microvascular disease.  He concluded that vestibulopathy may play a role in the Veteran's balance problems, but is not likely due to his noise exposure sustained in the military.  Unfortunately, the examiner offered no explanation for his conclusions.  As the Board has already noted, a medical opinion that contains only data and conclusions is accorded little, if any, weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the VA examination is again inadequate, the case must be remanded for a new VA medical opinion.  The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater probability), that the Veteran's vertigo, dizziness, and imbalance were caused or aggravated by the Veteran's active service, including by his service connected tinnitus and hearing loss.  The examiner is instructed to provide a rationale for his or her opinion.  

The Board regrets any additional delays in adjudicating this claim, but unfortunately, additional development is necessary to ensure a fair decision.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded another VA medical opinion (another examination is not required) regarding the etiology of his vertigo.  

The examiner should render an opinion as to whether it is at least as likely as not (fifty percent or greater probability), that the Veteran's vertigo was caused or aggravated by the Veteran's active service, including by his service connected tinnitus and hearing loss.  

If the examiner determines that the Veteran's vertigo disability increased in severity beyond the natural course of that disability due to the Veteran's service connected tinnitus and hearing loss, the examiner should determine, if possible, the baseline severity of the Veteran's vertigo before it was first aggravated by another disability.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.  The examiner should provide a rationale for his or her opinion.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

